Debt on the bond of Henry W. Skinner as the administrator of Joshua Wooton, deceased. The following case agreed was submitted to his Honor:
The defendant's intestate died in 1839, without issue, leaving his relators his only next of kin, and this action is brought to recover what may be due to them as the distributees of the said Joshua Wooton. By a reference made in the case and an account thereupon stated, it appears that the amount of assets in the hands of the administrator on 5 September, 1843, after deducting all charges and expenditures, was $2,044.37. By the said report it further appears that the estate of the said Wooton is credited with $2,975 as the amount of sales of certain negro slaves bequeathed by the will of Charles Wooton, deceased. The bequest of the said slaves is in the following words: "I give and bequeath unto my son Joshua Wooton all my land, etc., also my negroes, to wit, my negro woman Venus, etc., them and their increase, to him and his heirs lawfully begotten of his body; but if he (Joshua) should die without lawful heirs, then my wish is that Joshua Wooton, a son of my (58) brother Samuel Wooton, now living in the west part of Tennessee, in Sumner County, near Huntsville, to him and his heirs forever," etc. Charles Wooton made his will and died in 1825. *Page 50 
Should his Honor be of opinion that the said Joshua, who was the first taker under the said bequest and under whom the relators claim, took by virtue thereof the entire and absolute estate in the said negroes, then there is to be judgment for the plaintiff for the said sum of $2,044.37, with interest from 5 September, 1843. But should his Honor be of opinion that the said first taker took only a life estate, then judgment is to be entered for the defendants. His Honor, being of opinion that the defendant's intestate took the whole estate in the said negroes, gave judgment accordingly for the said sum of $2,044.37 and interest thereon, from which judgment the defendants appealed to the Supreme Court.
Charles Wooton, the testator, died in 1825, after making his will, which contained the clause mentioned in the case agreed. Did that clause give to Joshua Wooton, the son of the testator, the absolute and entire estate in the negroes mentioned therein? There can be no doubt that the words in the clause would create an estate tail in lands devised, and the general rule is that wherever words in a will would create an estate tail in lands devised, the same words in a bequest of chattels will carry the absolute estate. But an exception to this rule is, where there are words superadded to those which standing by themselves would create an estate tail in land, which superadded words would show and explain that the testator did not intend to create an estate tail in the chattels. Swain v. Rascoe, 25 N.C. 200. But in this will there are no such superadded explanatory words to the bequest of the slaves. "To him (Joshua Wooton) and his heirs lawfully begotten of his (59)  body; but that if he (Joshua) should die without lawful heirs, then over," etc. We are therefore of opinion that the judgment given by his Honor must be
PER CURIAM.                                              Affirmed.